              Case 2:20-mj-09989-RBM Document 11 Filed 12/04/20 PageID.8 Page 1 of 1
AO 245B (Rev. 02/08/20192Judgm~nt in a_frimini!l Petty_Case (Modified)                                                                                  Piige I of I



                                                UNITED STATES DISTRICT COURT
                                                                         SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                  JUDGMENT IN A CRIMINAL CASE
                                 v.                                                             (For Offenses Committed On or After November I, 1987)


                 Pablo Ignacio Aguero-Galaviz                                                   Case Number: 2:20-mj-9989

                                                                                               Robert H Rexrode
                                                                                               Defendant's A /tor.


REGISTRATION NO. 17406509
                                                                                                                            FILED
THE DEFENDANT:                                                                         DEC -4 2020
 !ZI pleaded guilty to count(s) 1 of Complaint                               I J. ____ .. ~ ..,,,.:;;;,;::;:,&:,;;it.T                                          I
 D was found guilty to count(s)
     after a plea of not guilty.                                             I BY
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                             Nature of Offense                                                                    Count Number(s)
8:1325(a)(l)                                ATTEMPTED ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)
                                                                                         -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                       IZI TIME SERVED                                     • _________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Friday, December 4, 2020
                                                                                        Date of Imposition of Sentence



                                                                                        ~~
                 ,,                //   --.... ~s.. . ,~
Received         /          I
                                /',(C__,..
                                  ,·    ...__. --·--·•··-··-• ~.   _,...___.
                                                                               ...,..
              DUSM        ,t/
                      /                                                                 UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                          2 :20-mj-9989
